Citation Nr: 1003301	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-07 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased evaluation for irritable bowel 
syndrome with reflux and hiatal hernia, currently assigned a 
30 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1989 to 
December 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  That decision granted service connection for 
a hiatal hernia and assigned a 10 percent disability 
evaluation effective from November 30, 2006.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for the appellate review.

During the pendency of the appeal, a rating decision was 
issued in January 2008 in which the RO found that there had 
been clear and unmistakable error (CUE) in the April 2007 
rating decision.  In particular, it was noted that the 
Veteran was already assigned a 30 percent disability 
evaluation for irritable bowel syndrome with reflux and that 
a separate evaluation for a hiatal hernia was prohibited by 
law.  The RO determined that the Veteran's service-connected 
hiatal hernia should have instead been combined with his 
service-connected irritable bowel syndrome with reflux.  As 
such, the issue on appeal was recharacterized as entitlement 
to an evaluation in excess of 30 percent for irritable bowel 
syndrome with reflux and hiatal hernia.  

A hearing was held on August 31, 2009, in Waco, Texas, before 
Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

Reasons for Remand:  To provide the Veteran proper notice and 
to afford him a VA examination.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the appellant 
has been adequately notified in connection with his claim for 
an increased evaluation for irritable bowel syndrome with 
reflux and hiatal hernia.  In this regard, the record 
contains a letter dated in December 2006, which indicated 
what the evidence must show to establish service connection 
on a secondary basis.  However, that letter did not notify 
the appellant of what evidence was necessary to substantiate 
a claim for an increased evaluation.  The Court has indicated 
that such specific notice is required to comply with the law. 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Moreover, during the pendency of this appeal, the Court and 
Federal Circuit issued decisions holding that the law 
requires VA to notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated and remanded sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration.  Finally, the notice must provide examples of 
the types of medical and lay evidence that the Veteran may 
submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased 
compensation.  However, the notice required by section 
5103(a) need not be specific to the particular Veteran's 
circumstances; that is, VA need not notify a Veteran of 
alternative diagnostic codes that may be considered or notify 
of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's 
daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Nevertheless, the Board notes that the Veteran 
has not been provided proper notice in connection with his 
claim for an increased evaluation in accordance with Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus, 
the case must be remanded for the purpose of providing the 
Veteran proper notice.  

In addition, the Board observes that the Veteran was afforded 
a VA examination in January 2007.  However, the Veteran has 
repeatedly refuted the findings of that examination.  In this 
regard, he indicated in a March 2007 letter that the examiner 
had misstated his responses to questions.  He also submitted 
a statement in May 2007 reiterating his contention that there 
were discrepancies in the examination report, and in a 
December 2007 statement, he once again questioned the January 
2007 VA examination.  The Veteran further asserted in his 
February 2008 VA Form 9 that the examination was inadequate 
and had been performed by a disgruntled examiner.  

Moreover, the Veteran and his representative contended at the 
August 2009 hearing that a separate evaluation should be 
assigned for the hiatal hernia.  However, the January 2007 VA 
examination did not address whether the Veteran has any 
symptomatology attributable to his hiatal hernia that is 
distinct and separate from his symptomatology resulting from 
the irritable bowel syndrome with reflux. 

Additionally, the Veteran asserted at the August 2009 hearing 
that his acid reflux and regurgitation had worsened.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Therefore, based on the foregoing, 
the Board finds that a VA examination is necessary for the 
purpose of ascertaining the current severity and 
manifestations of the Veteran's service-connected irritable 
bowel syndrome with reflux and hiatal hernia.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should send the Veteran a 
notice letter in connection with his 
claim for an increased evaluation for 
irritable bowel syndrome with reflux 
and hiatal hernia.  The letter should 
state what evidence is necessary to 
substantiate a claim for an increased 
evaluation.  In particular, the letter 
should notify him that, to substantiate 
a claim, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability.  The 
letter should also inform him that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 
noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration.  
Finally, the notice must provide 
examples of the types of medical and 
lay evidence that the Veteran may 
submit (or ask the VA to obtain) that 
are relevant to establishing his 
entitlement to increased compensation. 

2.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected irritable bowel syndrome with 
reflux and hiatal hernia.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the 
Veteran's service- connected 
disability.  

The examiner should report all signs 
and symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.  In particular, the examiner 
should indicate whether the Veteran has 
persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal 
or arm or shoulder pain productive of 
considerable impairment of health; 
symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia; or, other symptom 
combinations of severe impairment of 
health.  The examiner should also 
comment on the severity and frequency 
of bowel disturbances and abdominal 
distress.

If possible, the examiner should 
indicate whether there is any 
symptomatology that is attributable to 
the Veteran's hiatal hernia that is 
separate and distinct (not duplicative 
or overlapping) from his irritable 
bowel syndrome with reflux.  If it is 
not possible to differentiate between 
the symptomatology resulting from the 
hiatal hernia and from the irritable 
bowel syndrome with reflux, the 
examiner should state so in the report.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  The RO should also undertake any other development 
it determines to be indicated.  If the benefit sought is not 
granted, the Veteran and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


